DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electric motor and internal combustion engine, the starter motor and claimed connections between the starter motor and internal combustion engine must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for the term “canard configuration”.
Claim Objections
Claim 23 is objected to because of the following informalities:  The claims end with a semicolon, but should end with a period.  Appropriate correction is required.
Claims 31-35 are objected to because of the following informalities:  The claims have the preamble “The aerial drone as recited in claim XX”, but since they depend on claim 30 which is a method, “The method as recited in claim XX” would be more appropriate.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Weekes et al (hereinafter Weekes, US Publication Number 20190127056) in view of Ribeiro et al. (hereinafter Ribeiro, US Publication Number 20210047047).
Regarding claim 23, Weekes discloses VTOL (vertical take-off and landing) aerial drone (Figure 1 element 100) comprising: a left main wing and a right main wing  (Figure 1 left and right portions of element 120; a left secondary wing and a right secondary wing  (Figure 1 left and right portions of element 115); a main body coupled to the left main wing and the right main wing  (Figure 1 element 110); a left linear support connecting the left main wing to the left secondary wing (Figure 1 element 108); a right linear support connecting the right main wing to the right secondary wing (Figure 1 element 107); a push propeller disposed at a rear end of the main body having a rotation of axis in parallel with a longitudinal axis of the drone (Figure 1 element 127);  wherein the left linear support has a first set of plurality of lifting propellers disposed thereon (Figure 1 elements 104-106); wherein the right linear support has a second set of plurality of lifting propellers disposed thereon (Figure 1 elements 101-103); but fails to teach of a traction propeller disposed at a front end of the main body having a rotation of axis in parallel with the longitudinal axis of the drone.
However, Ribeiro discloses a similar aircraft (Figure 3 element 10) with both a push propeller (Figure 3 element 12b-2) and a traction propeller (Figure 3 element 12a-2) as claimed.
Regarding claim 23, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL aerial drone of Weekes with the traction propeller of Ribeiro for the predictable result of providing a variety of combinations of propulsive systems and propeller types so as to achieve the differential performance/noise characteristics between the forward and aft propulsion systems and thereby attain a variety of in-flight modes where increased flight performance or reduced in flight noise can be selected (Ribeiro, Paragraph 9).
Regarding claim 24, Weekes as modified by Ribeiro disclose the above VTOL aerial drone wherein one of said push propeller or traction propeller is driven by an electric motor, while the other is driven by an internal combustion engine (Ribeiro, Figure 3 element 50a and 12a-1 and Weekes, Figure 7 element 730 and Figure 8 element 810).
Regarding claim 25, Weekes as modified by Ribeiro disclose the above VTOL aerial drone wherein the push propeller is driven by the internal combustion engine (Weekes, Figure 8).
Regarding claim 28, Weekes as modified by Ribeiro disclose the above VTOL aerial drone further comprising a detachable cabin attached to the bottom surface of the aerial UAV and wherein the cabin is a passenger cabin or cargo cabin (Weekes, Figures 3A and 3B element 150).
Regarding claim 29, Weekes as modified by Ribeiro disclose the above VTOL aerial drone wherein the main wings and the secondary wings are configured in a canard configuration (Weekes, Figure 1).
Regarding claim 30, Weekes discloses a method of minimizing systemic failure in a VTOL aerial drone, the method comprising: providing a left main wing and a right main wing  (Figure 1 left and right portions of element 120; providing a left secondary wing and a right secondary wing  (Figure 1 left and right portions of element 115); providing a main body coupled to the left main wing and the right main wing  (Figure 1 element 110); providing a left linear support connecting the left main wing to the left secondary wing (Figure 1 element 108); providing a right linear support connecting the right main wing to the right secondary wing (Figure 1 element 107); providing a push propeller disposed at a rear end of the main body having a rotation of axis in parallel with a longitudinal axis of the drone (Figure 1 element 127);  providing a first set of plurality of lifting propellers disposed on the left linear support (Figure 1 elements 104-106); providing a second set of plurality of lifting propellers disposed on the right linear support (Figure 1 elements 101-103); driving at least one of said plurality of lifting propellers, push propeller, and traction propeller with an internal combustion engine (Figure 8 element 810); and driving at least one of said plurality of lifting propellers, push propeller, and traction propeller with an electric motor (Figure 8 element 820). but fails to teach of providing a traction propeller disposed at a front end of the main body having a rotation of axis in parallel with the longitudinal axis of the drone.
However, Ribeiro discloses a similar method (Figure 3 element 10) comprising providing both a push propeller (Figure 3 element 12b-2) and a traction propeller (Figure 3 element 12a-2) as claimed and driving the push propeller with an electric motor (Figure element 50a) and the traction propeller with an internal combustion engine (Figure 3 element 12a-1).
Regarding claim 23, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL aerial drone of Weekes with the traction propeller of Ribeiro for the predictable result of providing a variety of combinations of propulsive systems and propeller types so as to achieve the differential performance/noise characteristics between the forward and aft propulsion systems and thereby attain a variety of in-flight modes where increased flight performance or reduced in flight noise can be selected (Ribeiro, Paragraph 9)
Regarding claim 31, Weekes as modified by Ribeiro disclose the above method wherein the push propeller is driven by the internal combustion engine (Weekes, Figure 8).
Claims 26, 27 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Weekes as modified by Ribeiro as applied to claims 25 and 31 above, and further in view of Eller (US Publication Number 20190084684).
Regarding claim 26, Weekes as modified by Ribeiro disclose the above VTOL aerial drone comprising a generator coupled to the internal combustion engine via a shaft (Figure 8 element 825), but fail to teach of the generator having the capacity to act as a starter motor.
However, Eller teaches of a similar aircraft (Figure 2) comprising a generator that also performs as a starter motor (Figure 1 elements 111 and 113, Paragraph 23).
Regarding claim 26, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL aerial drone of Weekes as modified by Ribeiro with the starter/generator of Eller for the predictable result of starting the engine (Eller, Paragraph 27).
Regarding claim 27, Weekes as modified by Ribeiro and Eller disclose the above VTOL aerial drone wherein the starter motor can remain mechanically engaged with the internal combustion engine during an operation of the internal combustion engine, thereby functioning as a generator (Weekes, Paragraph 89, Ribeiro, Paragraph 24 and Eller Paragraph 22).
Regarding claim 32, Weekes as modified by Ribeiro disclose the above method comprising providing a generator coupled to the internal combustion engine (Figure 8 element 825), but fail to teach of the generator having the capacity to act as a starter motor.
However, Eller teaches of a similar method (Figure 2) comprising providing a generator that also performs as a starter motor (Figure 1 elements 111 and 113, Paragraph 23).
Regarding claim 26, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the VTOL aerial drone of Weekes as modified by Ribeiro with the starter/generator of Eller for the predictable result of starting the engine (Eller, Paragraph 27).
Regarding claim 33, Weekes as modified by Ribeiro and Eller disclose the above method further providing a generator coupled to the internal combustion engine (Weekes, Paragraph 89, Ribeiro, Paragraph 24 and Eller Paragraph 22).
Regarding claim 34, Weekes as modified by Ribeiro and Eller disclose the above method keeping the start motor mechanically engaged with the internal combustion engine during flight to generate electricity (Weekes, Figure 8 and Eller Figure 1).
Regarding claim 35, Weekes as modified by Ribeiro and Eller disclose the above method furthering comprising a cabin detachably attached to an underside of the aerial drone, wherein the cabin is a passenger cabin or a cargo cabin (Weekes, Figure 1 element 150).
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. The applicant only argued that the new claims are allowable because the rejections were drawn to currently cancelled claims and did not provide any arguments drawn to substance of the prior art rejections.
Furthermore, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644